[Cite as State v. Hall, 2017-Ohio-73.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                          C.A. No.       27827

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
BRETT H. HALL                                          COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR-2014-10-3213(B)

                                  DECISION AND JOURNAL ENTRY

Dated: January 11, 2017



        CELEBREZZE, Judge.

        {¶1}     Appellant, Brett Hall, appeals his conviction for burglary following a jury trial in

the Summit County Court of Common Pleas. We affirm.

                                                      I

        {¶2}     On October 22, 2014, Wayne Douglas returned to the residence that he rented in

Akron, Ohio to discover that a window was broken and a number of his possessions were

missing. The missing items included a flat screen television, amplifier, DVD player, radio,

karaoke machine, microwave, hot plate, hair clippers, and clothing.           Douglas reported the

incident to the Akron police.

        {¶3}     Several hours later, at about 2:00 a.m. on October 23, 2014, Douglas was trying to

fall asleep when he heard noises in his home. A table and lamp that Douglas had placed in front

of the broken window had been overturned. Douglas discovered Hall and another man, Larry

White, downstairs.        Douglas recognized Hall as an acquaintance of his former roommate,
                                                 2


Rachael Kerns. A confrontation ensued between Douglas and the two men. Hall and White left

when Douglas called the police for the second time that night.

        {¶4}   Between Douglas’ first and second reports to the police, officers made a traffic

stop of a van that Hall was driving. White was a passenger in the van. Kerns also was a

passenger. During the traffic stop, Kerns was arrested on an outstanding warrant. The police

seized a suitcase from the van for later analysis by the burglary unit, but did not arrest Hall and

White for burglary at that time. At trial, Douglas testified that items in the suitcase seized from

the van were his personal belongings.

        {¶5}   The police stopped the same van again a short time after Hall and White left

Douglas’ residence on the morning of October 23. Hall was driving and White was a passenger

in the van. Douglas identified Hall and White as the men who had been in his residence. The

police discovered more of Douglas’ personal property in the van.

        {¶6}   Hall and White were indicted for burglary in violation of R.C. 2911.12(A)(2) and

proceeded to trial as co-defendants. At trial, several witnesses testified. They included: (1)

Douglas, (2) Kerns, (3) Douglas’ landlord, (4) co-defendant White, and (5) several Akron police

officers.

        {¶7}   The jury convicted Hall and White of burglary, a second-degree felony. Hall was

sentenced to a four-year prison term and three years of post-release control.

        {¶8}   Hall now appeals from his conviction. He raises three assignments of error for

our review.

                                                II

                                    Assignment of Error One

        THERE WAS INSUFFICIENT EVIDENCE TO SUPPORT THE JURY’S
        VERDICT, AND APPEL.L.ANT’S [SIC] CONVICTIONN [SIC] FOR
                                               3


       GURLARY [SIC] WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE; THE STATE OF OHIO FAILED TO ESTABLISH BEYOND A
       REASONABLE DOUBT WHEN VIEWED BY THE MANIFEST WEIGHT OF
       THE EVIDENCE THAT MR. BRET [SIC] HAL.L. [SIC] EITHER
       PARTICIPATED OR WAS AN ACCOMPLICE IN THE BURGLARY; THERE
       IS INSUFFICIENT EVIDENCE TO SUPPORT MR. HAL.L.S’ [SIC]
       CONVICTION OF BURGLARY AND THUS APPEL.L.ANT’S [SIC]
       CONVICTION IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE
       AND BASED UPON INSUFFICIENT EVIDENCE AS PERTAINS TO THE
       FINDING THAT HE COMMITTED THE CRIME.

       THE TRIAL COURT ERRED IN OVERRULING MR. HAL.L.S’ [SIC] RULE
       29 MOTION FOR ACQUITTAL; AS ORIGINAL.L.Y [SIC] MADE AND
       RENEWED.

       {¶9}   In his first assignment of error, Hall claims that the evidence was (1) insufficient

to sustain his conviction and (2) against the manifest weight of the evidence. We will address

these arguments separately because “sufficiency and manifest weight are two separate, legally

distinct arguments.” State v. Vicente-Colon, 9th Dist. Lorain No. 09CA009705, 2010-Ohio-

6242, ¶ 20.

       {¶10} “’We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.’” State v. Smith, 9th Dist. Summit No. 27389,

2015-Ohio-2842, ¶ 17, quoting State v. Frashuer, 9th Dist. Summit No. 24769, 2010-Ohio-634,

¶ 33. A sufficiency challenge to a criminal conviction presents a question of law, which we

review de novo. See State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In carrying out this

review, our “function * * * is to examine the evidence admitted at trial to determine whether

such evidence, if believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

After such an examination and taking the evidence in the light most favorable to the prosecution,

we must decide whether “any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” Id. Although we conduct a de novo review when
                                                4


considering a sufficiency of the evidence challenge, we do not resolve evidentiary conflicts or

assess the credibility of witnesses, because these functions belong to the trier of fact. State v.

Tucker, 9th Dist. Medina No. 14CA0047-M, 2015-Ohio-3810, ¶ 7.

       {¶11} The jury found Hall guilty of violating R.C. 2911.12(A)(2). R.C. 2911.12(A)(2)

provides:

       No person, by force, stealth, or deception, shall * * * [t]respass in an occupied
       structure or in a separately secured or separately occupied portion of an occupied
       structure that is a permanent or temporary habitation of any person when any
       person other than an accomplice of the offender is present or likely to be present,
       with purpose to commit in the habitation any criminal offense[.]

       {¶12} In support of his sufficiency argument, Hall appears to argue that the prosecution

did not establish that Douglas’ residence was an “occupied structure” because Hall contends that

Douglas did not have a legal right to live there. Hall also argues that Kerns gave Hall and White

permission to enter the residence to retrieve her belongings. These arguments are not supported

by the record.

       {¶13} To begin, Douglas testified that he began residing at the residence on June 1,

2014. He testified that Kerns was his friend and former roommate. He explained that Kerns no

longer lived at the residence as of October 21, 2014 – the day before the burglary – and had

turned in her key that day. Douglas testified that he had returned to his residence on October 22,

2014 to find a window broken and a number of his belongings missing. He further testified that

he heard a noise in his residence on the morning of October 23, 2014. A table and lamp that he

had placed in front of the broken window had been overturned. Douglas testified that he

discovered Hall and White downstairs, and that the two men left after a confrontation. Douglas

recognized Hall as an acquaintance of Kerns who drove a minivan. When Hall and White were
                                                 5


apprehended a short time later, Douglas identified them to police as the men who had been in his

home.

        {¶14} Second, Douglas’ landlord testified that he leased the property to Douglas, not to

Kerns. Kerns was never listed on the lease. The landlord testified that Kerns had turned in her

key to the residence and was not permitted to be on the property effective October 21, 2014. The

landlord further testified that, although he had begun eviction proceedings against Douglas for

nonpayment of rent, he had reached an agreement with Douglas that would allow Douglas to

continue living on the property as a tenant. The landlord testified that he did not give permission

to Hall or White to enter the residence.

        {¶15} Moreover, Kerns testified that she was no longer residing at the residence on the

night in question. She testified that none of her belongings were taken from the residence.

Kerns also testified that she did not give Hall or White permission to enter the residence.

        {¶16} Further, Akron police officer Tom Parr testified that he twice stopped Hall’s van

on the morning of October 23, 2014. He testified that he found a suitcase full of the victim’s

property inside the van during the first stop. Officer Parr testified that he found more of the

victim’s belonging’s inside the van during the second stop.

        {¶17} After reviewing the record, and viewing the evidence in a light most favorable to

the prosecution, we conclude that a rational jury could have determined beyond a reasonable

doubt that Hall was guilty of burglary. The testimony adduced at trial, if believed, would

indicate that: (1) the residence was an “occupied structure” and that Douglas legally resided

there; (2) Kerns was not a resident of the home at any relevant time and did not give Hall and

White permission to enter the residence; and (3) Hall and White forcibly entered Douglas’

residence through a window, without permission, with the purpose of stealing items inside.
                                                 6


Under these circumstances, we conclude that Hall’s conviction for burglary is supported by

sufficient evidence.

         {¶18} Hall also argues that his burglary conviction is against the manifest weight of the

evidence because the State’s case is “riddled with inconsistencies.” We disagree.

         {¶19} In contrast to a challenge based on sufficiency of the evidence, a manifest weight

challenge attacks the credibility of the evidence presented. See Thompkins, 78 Ohio St.3d at 387.

In determining whether a conviction is against the manifest weight of the evidence an appellate

court:

         must review the entire record, weigh the evidence and all reasonable inferences,
         consider the credibility of witnesses and determine whether, in resolving conflicts
         in the evidence, the trier of fact clearly lost its way and created such a manifest
         miscarriage of justice that the conviction must be reversed and a new trial
         ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). An appellate court should only

exercise its power to reverse a judgment as against the manifest weight of the evidence in

exceptional cases in which the evidence weighs heavily against the conviction. State v. Carson,

9th Dist. Summit No. 26900, 2013-Ohio-5785, ¶ 32, citing Otten at 340.

         {¶20} Hall’s manifest weight of the evidence argument turns in major part on the

credibility of White’s testimony. White testified that Kerns gave Hall and White permission to

enter the residence to retrieve her belongings after she was arrested. White further testified that a

man he referred to as “Cowboy” gave him the items that the officers recovered from the van, and

that “Cowboy” told White that the items belonged to Kerns. Kerns, on the other hand, denied

giving White permission to enter the residence. She also denied that her belongings were among

the items recovered from the van.
                                                 7


       {¶21} In addition to White’s testimony, Hall also cites alleged inconsistencies in

Douglas’ testimony in support of his manifest weight argument, including, inter alia, Douglas’

testimony about what time he made the initial report to the Akron police. Hall also argues that

Kerns’ schizophrenia and drug use made her incompetent to testify.

       {¶22} Contrary to Hall’s position, “’[a] conviction is not against the manifest weight of

the evidence merely because there is conflicting evidence before the trier of fact.’” State v.

Urbin, 148 Ohio App.3d 293, 2002-Ohio-3410, ¶ 26 (9th Dist.), quoting State v. Haydon, 9th

Dist. Summit No. 19094, 1999 WL 1260298, *7 (Dec. 22, 1999). An appellate court will not

overturn a judgment on this basis alone, and may not merely substitute its judgment for that of

the factfinder. State v. Serva¸ 9th Dist. Summit No. 23323, 2007-Ohio-3060, ¶ 8. This Court

recognizes that “the trier of fact is in the best position to determine the credibility of witnesses

and evaluate their testimony accordingly.” State v. Johnson, 9th Dist. Summit No. 25161, 2010-

Ohio-3296, ¶ 15. The trier of fact is free to believe “’all, part, or none of the testimony of each

witness.’” State v. Tabassum, 9th Dist. Summit No. 25568, 2011-Ohio-6790, ¶ 27, quoting State

v. Cross, 9th Dist. Summit No. 25487, 2011-Ohio-3250, ¶ 35. This Court will not overturn a

conviction as being against the manifest weight of the evidence simply because the trier of fact

chose to believe the State’s version of events over another version. Tabassum at ¶ 27.

       {¶23} Having carefully reviewed the entire record, weighed the evidence, and examined

the credibility of witnesses, we cannot say that this is a case where the jury lost its way in

choosing to disbelieve White’s testimony, and instead believe the State’s witnesses. Under the

circumstances, we cannot conclude that Hall’s conviction for burglary constitutes a manifest

miscarriage of justice. Accordingly, we reject Hall’s claim that the guilty verdict on the charge

of burglary was against the manifest weight of the evidence.
                                                8


       {¶24} We have determined that Hall’s conviction was supported by sufficient evidence

and was not against the manifest weight of the evidence. Accordingly, Hall’s first assignment of

error is overruled.

                                    Assignment of Error Two

           THE PROSECUTORS [SIC] REMAKRS [SIC] WERE PROSECUTORIAL
           MISCONDUCT AND DEPRIVED MR. HAL.L. [SIC] OF HIS RIGHT TO A
           FAIR TRIAL IN VIOLATION OF HIS 5TH,        6TH, AND 14TH
           AMENDMENT RIGHTS UNDER THE U.S. CONSTITUION [SIC] AND
           ARTICLE 1, SECTION 10 OF THE OHIO CONSTITUION [SIC].

       {¶25} In his second assignment of error, Hall claims that the state violated his

constitutional rights during rebuttal closing argument by: (1) referring to evidence not in the

record; (2) remarking on the credibility of witnesses; (3) commenting on Hall’s decision not to

testify; and (4) disparaging defense counsel. We disagree.

       {¶26} “The prosecution is normally entitled to a certain degree of latitude in its

concluding remarks.” State v. Smith, 14 Ohio St.3d 13, 13 (1984), citing State v. Woodards, 6

Ohio St.2d 14, 26 (1966). However, the prosecutor has a duty in closing arguments to avoid

going beyond the evidence before the jury. Id. at 13-14. As an initial matter, the State “must

avoid insinuations and assertions which are calculated to mislead the jury.” Id. at 14, citing

Berger v. United States, 295 U.S. 78, 88 (1935).

       {¶27} This Court has adopted the Ohio Supreme Court’s test for evaluating a claim of

prosecutorial misconduct arising during closing argument. We must determine “whether the

prosecutor’s remarks were improper and, if so, whether the remarks prejudicially affected the

defendant’s substantial rights.” State v. Kirby, 9th Dist. Summit No. 23814, 2008-Ohio-3107, ¶

23, citing Smith at 14. It is improper for a prosecutor to express an opinion as to the credibility

of a witness or as to the defendant’s guilt. Kirby at ¶ 23. A reviewing court focuses not merely
                                                  9


on the culpability of the prosecutor, but rather considers the trial record as a whole to determine

whether the defendant received a fair trial. Id., citing State v. Lott, 51 Ohio St.3d 160, 166

(1990).

          {¶28} Here, Hall claims that the prosecutor improperly went beyond the evidence by

reminding the jury that Hall and White were caught twice in the van with Douglas’ stolen

property. The prosecutor explained:

          The first time was around 12:30 a.m. on the 23rd of October, this suitcase, full of
          [Douglas’] property; the second time, an hour and a half later, 2:00 a.m.,
          approximately, these two [d]efendants – shocker, what a surprise there – these
          two [d]efendants are caught in the same van with more of [Douglas’] property.
          All of that was taken prior to these two [d]efendants being confronted by Mr.
          Douglas at 2:00 a.m. on the 23rd.

          {¶29} Contrary to Hall’s claim, the prosecutor’s statement is factually supported by the

record. Officer Parr, the police officer who first stopped the van driven by Hall and occupied by

White, testified that items were seized from the van that later were determined to belong to

Douglas. Officer Parr further testified that he pulled the same van over at around 2:00 on

October 23, 2014, at which time the van was occupied by Hall and White and contained more of

Douglas’ stolen belongings. Accordingly, the prosecutor’s remarks do not extend beyond the

record. To the extent that Hall objects to the prosecutor’s use of the word “shocker,” he did not

object to the use of the term at trial or raise plain error on appeal. Thus, we will not consider

whether that remark constitutes prosecutorial misconduct. See State v. Geiger, 9th Dist. Medina

No. 12CA0006-M, 2012-Ohio-4002, ¶ 15.

          {¶30} Hall also argues that the prosecutor improperly expressed an opinion as to the

credibility of witnesses when the prosecutor (1) told the jury that Kerns was competent and that

she “told [the jury] the truth,” and (2) stated that White’s testimony was “a lie” and that his

“story is ridiculous.” However improper the prosecutor’s comments about the credibility of
                                                  10


witnesses might have been, neither Hall nor White objected to them during rebuttal closing

argument. Hall’s failure to object at trial forfeits the issue on appeal except for plain error

review. State v. Andrews, 9th Dist. Summit No. 25114, 2010-Ohio-6126, ¶ 35. Hall has not

raised plain error on appeal, however. “[T]his [C]ourt will not sua sponte undertake a plain-error

analysis if a defendant fails to do so.” Cross, 2011-Ohio-3250, at ¶ 41. Thus, we will not

construct a plain error argument on Hall’s behalf.

       {¶31} Hall further contends that the prosecutor violated his constitutional rights by

referring to Hall’s decision not to testify. Specifically, Hall claims prosecutorial misconduct

based on the prosecutor’s statement to the jury that “less than 100 words is what this [d]efendant,

both [d]efendants, are relying upon for you to say not guilty.” Hall objected to the statement.

The trial court found that the comment did not pertain to Hall’s exercise of his constitutional

rights, but rather was the prosecutor’s argument regarding the weight of the evidence taking into

account that the defense was based almost exclusively on the allegation that Kerns gave Hall and

White permission to enter Douglas’ residence. We conclude that the trial court was correct.

Having reviewed the record in its entirety, we find no basis to construe the prosecutor’s

statements as a reference to Hall’s exercise of his constitutional right to refrain from testifying.

       {¶32} Hall also argues that the prosecutor engaged in misconduct by disparaging

defense counsel in front of the jury. Specifically, Hall contends that it was error for the

prosecutor to state that the only people “in the courtroom with a duty of justice are [the

prosecutors].” The trial court sustained an objection to this remark and struck it from the record.

The trial court then explained to the jury:

       The jury will strike Counsel’s statement that the only individuals in the courtroom
       responsible for justice are the [p]rosecution.

       ***
                                                  11



        I’m sustaining [the objection] because all officers of the [c]ourt are sworn to
        uphold justice. We each have different roles. I understand the [p]rosecution
        roles. We understand the [d]efense roles.

        ***

        [I]n an overarching sense, we’re all here for purposes of justice.

The court later instructed the jury that “[s]tatements or answers that the [c]ourt struck or

instructed you to disregard are not evidence and must be treated as though you’ve never heard

them.” The court further instructed the jury that “[e]vidence does not include the indictment nor

the opening or closing statements or arguments of [c]ounsel. The opening statements and

closing arguments of [c]ounsel are designed to assist you. They are not evidence.”

        {¶33} Even if the prosecutor’s statement about the role of counsel in seeking justice was

improper, Hall has not established that, but for the prosecutor’s remarks, the jury would not have

convicted him. See State v. Johnson, 46 Ohio St.3d 96, 102 (1989). The trial court struck the

statement from the record and informed the jury that all officers of the court are responsible for

seeking justice. The trial court then instructed the jury that the prosecutor’s stricken statement,

and any statement made in closing argument, could not be considered evidence. Moreover, as

discussed, there was ample evidence that Hall and White entered Douglas’ residence without

permission through a broken window and stole Douglas’ belongings. Reviewing the record in its

entirety, we cannot conclude that the prosecutor’s improper remark regarding the roles of

counsel in seeking justice prejudiced Hall’s right to a fair trial.

        {¶34} We find that Hall has not demonstrated prosecutorial misconduct that prevented

him from receiving a fair jury trial. Accordingly, Hall’s second assignment of error is overruled.
                                                 12


                                    Assignment of Error Three

       THE COURT ERRED DENYING A BATSON CHAL.L.ENGE [SIC] WHEN IT
       IMPOROPERY [SIC] APPLIED THE THREE STEP PROCESS
       ESTABLISHED BY THE U.S. SUPREME COURT.

       {¶35} In his third assignment of error, Hall contends that the court incorrectly permitted

the state to use a peremptory challenge on an African American juror. He argues that the court

failed to correctly apply the required three-step adjudicatory process for a Batson claim. We

disagree.

       {¶36} “The Equal Protection Clause of the United States Constitution prohibits

deliberate discrimination based on race by a prosecutor in his exercise of peremptory

challenges.” State v. Campbell, 9th Dist. Summit. No. 24668, 2010-Ohio-2573, ¶ 33, citing

Batson v. Kentucky, 476 U.S. 79, 89 (1986). “’A court adjudicates a Batson claim in three

steps.’” State v. Were, 118 Ohio St.3d 448, 2008-Ohio-2762, ¶ 61, quoting State v. Bryan, 101

Ohio St.3d 272, 2004-Ohio-971, ¶ 106, quoting State v. Murphy, 91 Ohio St.3d 516, 528 (2001).

“’First, the opponent of the peremptory challenge must make a prima facie case of racial

discrimination. Second, if the trial court finds this requirement fulfilled, the proponent of the

challenge must provide a racially neutral explanation for the challenge.’” Were at ¶ 61, quoting

Bryan at ¶ 106. As a final matter, “’the trial court must decide based on all the circumstances,

whether the opponent has proved purposeful racial discrimination.’” Id. “The judge must

‘assess the plausibility’ of the prosecutor’s reason for striking the juror ‘in light of all evidence

with a bearing on it.’” State v. Pickens, 141 Ohio St.3d 462, 2014-Ohio-5445, ¶ 63, quoting

Miller-El v. Dretke, 545 U.S. 231, 252 (2005). “A facially neutral reason for a strike may

indicate discrimination, if the [S]tate uses it only to eliminate jurors of a particular cognizable
                                                 13


group.” Murphy at 529 (2001). “A trial court’s finding of no discriminatory intent will not be

reversed on appeal unless clearly erroneous.” Pickens at ¶ 64.

       {¶37} Here, the court found that Hall failed to make a prima-facie case of

discrimination. Of three potential African American jurors who could have been seated on the

jury panel, only one was the subject of a peremptory challenge. Another eventually became a

panel member. It appears that the third “self-excused himself” but, according to the trial judge,

“would [otherwise] have been on the panel or an alternate.” Under the circumstances, the court

found that there had not been any pattern of race-based challenges. Thus, the court concluded

that Hall failed to articulate a prima facie case of race-based discrimination. Under these facts,

we cannot find that the trial court’s finding was clearly erroneous.

       {¶38} Moreover, the trial court further found that the State gave a valid, racially-neutral

reason for striking the juror. The prosecution explained that it dismissed several individuals

based on the fact that they worked in a social services or “helping profession” that might

predispose them to sympathy for the defendants. The court observed that the prosecution had

dismissed “a social worker” who was not African American and a “Head Start early daycare

worker” who also was not African American. The juror who was the subject of the Batson

challenge also worked at Head Start. Accordingly, the court found that “the [p]rosecution

articulated a reasonable basis for * * * challenging this juror” that the prosecution “consistently *

* * followed” throughout voir dire. The court further observed that the prosecution was not

required to “demonstrate a for-cause [challenge].” Indeed, the trial court was correct that a

peremptory challenge on a juror does not have to “’rise to the level justifying exercise of a

challenge for cause.’” State v. Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, ¶ 97, quoting
                                                14


Batson, 476 U.S. at 97. Accordingly, the trial court did not err in determining that the State

articulated a racially valid neutral reason for exercising a peremptory challenge.

       {¶39} Regarding the final step of the analysis, the court stated that it “weighed and tried

to balance the different interests in this matter” and found that the exclusion of the juror did not

“run afoul” of Batson.      Because the trial court’s evaluation of the ultimate question of

discriminatory motive depends on an evaluation of credibility, it is entitled to deference.

Murphy, 91 Ohio St.3d at 530. Here, the trial court considered the circumstances and concluded

that the peremptory challenge was not motivated by discrimination. Likewise, we have reviewed

the record and conclude that there was no evidence of discriminatory intent.

       {¶40} We have determined that the trial court correctly applied the three-step analysis

applicable to a Batson challenge and did not err in finding a lack of evidence that the peremptory

challenge was motivated by discrimination. On this basis, Hall’s third assignment of error is

overruled.

                                                III

       {¶41} The assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                15


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     FRANK D. CELEBREZZE, JR.
                                                     FOR THE COURT



CARR, P. J.
MOORE, J.
CONCUR.

(Celebrezze, J., of the Eighth District Court of Appeals, sitting by assignment.)


APPEARANCES:

KIMBERLY ANNE VALENTI, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.